Title: To James Madison from William Lee, 5 September 1814
From: Lee, William
To: Madison, James


        
          Dear Sir
          Georgia Jasper County 5th. Sepr. 1814
        
        The lamentable news of the destruction of our Capitol has this moment reached us. Whilst I join the thousands of my countrey men in bewailing the humiliating and heart-burning castrophe, I shall not think my feelings lowered by offering my sincere congratula[ti]on the dangers you have escaped.
        In the prosecution of a savage war such as the enemy is now waging against us, all the means of defence which are not injurious to our probity or courage are allowable. On our magnanimity and humanity the enemy has no claim except for his women and children, and even this he ought not to expect.
        My motive for the liberty I am taking, is to offer a suggestion for the benefit of our country, which I fear your Excellency will think a little wild if not dangerous. This is the employment of negroes in the present war. We already believe that the enemy is training negroes for the purpose of arming them against us, and we already know, that he has armed the

ruthless savage, not only against our wariors, but against our women and children.
        If the practice can be justified by honour, the following considerations will fix its œconomy and safety.
        The bounty and pay of a soldier for five years is not less than $900. His cloathing must be regularly furnished, his pay regularly made up, his rations good and in full quantity, or he becomes mutinous. A negro man can be purchased for a little more than half of this sum. If he is half as well fed and half as well clad as a whiteman, he will be satisfied.
        With regard to our safety; the employment of such force so far from endangering of us, will be a great means of lessening our danger in the southern States. Let an offer of liberty be made to those who are willing to serve during the war, and I think it will not fail to call out from amongst us all those from whom we apprehend an insurrection. Let this force be sent against Canada, and it would enable us to increase our defence on the seacoast.
        The greatest difficulty which offers in the present case is the disposition of those slaves at the termination of the war. Might they not colonize some part of Louisiana and be made a territorial part of our government? Though I scarcely dare to think of it, yet I dare to ask; is it not possible, that the termination of new feuds may put it in our power to offer them a settlement still farther from home?
        There are numbers of freed negroes in the northern states, who if they were permited would probably strengthen our line; and when the soldiery was to be colonized, would furnish them with wives and citizens. Many of the more industrious of those who survived the war, would in a series of years be able to purchase their progeny from their former masters, by which the interests of humanity would be greatly promoted. If, in addition to this, there was a country to which freed slaves might be sent, it would be a great inducement to the benevolent to free them.
        At a moment like this, when the feelings of your Excellency and of every american are burning with indignation, these suggestions may claim you consideration. With full assurance that they will meet all the respect which they deser[v]e, I subscribe myself your Excellency’s very humble Servt.
        
          Will. Lee
        
      